Order filed August 21, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00481-CV
                                    ____________

                        LUCIDALIA CHAVEZ, Appellant

                                            V.

                          WALTER CHAVEZ, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-60726

                                      ORDER

      This is an appeal from a final decree of divorce signed March 17, 2014.
Appellant filed a timely motion for new trial. The record in this appeal was due
July 15, 2014, but it has not been filed.

      Appellant filed an affidavit of indigence in the trial court on June 5, 2014.
See Tex. R. App. P. 20.1. She also filed an affidavit of indigence in this court on
June 23, 2014. On June 24, 2014, this court forwarded the affidavit to the trial
court clerk and court reporter and advised them that any contest to the affidavit
was required to be filed with the clerk of this court within ten days. See Tex. R.
App. P. 20.1(d)(2). No contest was filed in this court.

      On July 24, 2014, this court ordered a partial clerk’s record containing the
documents filed in the trial court related to appellant’s claim of indigence. On July
30, 2014, the requested record was filed. The partial record contained only
appellant’s affidavit of indigence and notice of appeal, along with a copy of this
court’s June 24, 2014, notice setting the deadline for any contest. The record also
contained a notice that these were the only imaged documents related to
appellant’s affidavit of indigence. In the absence of a timely contest, the
allegations in appellant’s affidavit of indigence are deemed true and appellant is
allowed to proceed without advance payment of costs. See Tex. R. App. P. 20.1(f).

      Accordingly, we issue the following order:

      The Harris County District Clerk is ordered to file the complete clerk’s
record containing the documents listed in Texas Rule of Appellate Procedure
34.5(a) on or before September 22, 2014.

      The official court reporter for the 309th District Court, Delores Johnson, is
ordered to file the reporter’s record from the trial of the underlying case heard on
September 23, 2013, November 12, 2013, and November 22, 2013, on or before
September 22, 2014, subject to any reasonable extension of time that may be
granted.

      It is so ordered.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.